DETAILED ACTION
Election
Applicants’ election of invention II in their response of December 3, 2021 is acknowledged.  In the interview of January 20, 2022, applicants elected SEQ ID NO:  56.  The elected invention is directed to nucleic acid encoding the protein of SEQ ID NO:  56, which is the variant of SEQ ID NO:  8 consisting of a Phe306Leu substitution and an Ala352 deletion.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-51 were filed on August 18, 2020.  With the preliminary amendment of April 1, 2021, claims 17, 19-29, 31-40, 42-46, and 48-51 have been cancelled, claims 10-11 have been amended, and no claims have been added. Claims 1-16, 18, 30, 41, and 47 were pending.  With the instant filing of December 3, 2021, claims 1, 6-7 and 16-51 are cancelled, claims 2-5, 8, and 13-15 are amended, and claims 52-53 are added.  Claims 2-5, 8-15, and 52-53 are pending.  Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 3-5, 8-15, and 52-53, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is August 29, 2014, the filing date of 14/473,040, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing date of August 29, 2014 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Drawings-Objections
The drawings of August 18, 2020 are objected to for the following reasons.
Figure 5 is objected to for the following reasons. The legend states:
FIGs. 5A-5B - Mice treated with heat-inactivated PEG-Pf-KYNU. (•) Mice treated with active PEG-Pf-KYNU.

However, the drawing uses square and diamond shaped symbols, not closed circles.  In addition, while there are two different treatments, only one symbol is provided.
Information Disclosure Statement
It is noted that applicants have submitted very large Information Disclosure Statements (IDSs) with their application.  These bring the number of cited references to over 100 items.  Because of the size, the IDSs are not helpful, as their effect is to obscure any important information that may be contained therein.   Applicants are advised that the Office has limited time in which to consider IDS submissions, and, consequently, the IDSs have been considered only as far as the titles presented therein.  The initials of the examiner placed below the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner only to the extent noted above.
Applicants are requested to point out which references are most pertinent to the patentability of the instant claims and to the point of novelty. This request is not a formal request for information under 37 CFR 1.105, but an informal request to help expedite prosecution, focus the examiner's attention on the substantive issues in this case, and ensure the validity and therefore the value of any patent that might issue from the instant application.  Applicants’ cooperation with this request would be most appreciated.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 4, the phrase “nucleic acid … further comprising a heterologous peptide” renders the claim indefinite.  It is unclear whether said phrase means (i) the nucleic acid is attached to a peptide (plain meaning) or (ii) the nucleic acid encodes a polypeptide comprising a kynureninase enzyme acid attached to a peptide.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) the nucleic acid encodes a polypeptide comprising a kynureninase enzyme acid attached to a peptide.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim 8 recites ‘a polypeptide comprising a kynureninase enzyme having an amino acid sequence that is at least 90% identical to SEO ID NO: 8’.  Based thereon, it is assumed that the phrase ‘a kynureninase enzyme having an amino acid sequence that is at least 90% identical to SEO ID NO: 8’ means ‘a kynureninase enzyme consisting of an amino acid sequence that is at least 90% identical to SEO ID NO: 8’.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 3-5, 8-15, and 52-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patents 9,975,959 and 11,168,142 and US applications 17/498,5201, 16/081,492, and 16/385,562.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein are directed to variants of SEQ ID NO:  8 herein having a substitution at position F306, or specifically a F306L substitution.  Claims of the other patents and applications are directed to the following.
US patents 
9,975,959:  Variants of SEQ ID NO:  8 herein (SEQ ID NO:  8 therein) having a substitution at position F306, or specifically F306L.
11,168,142: A method treatment using variants of SEQ ID NO:  8 herein (SEQ ID NO:  8 therein) having a substitution at position F306, or specifically F306L.
US applications 
17/498,520:  Nucleic acids encoding variants of SEQ ID NO:  8 herein (SEQ ID NO:  8 therein) having a substitution at position F306, or specifically F306L.
16/081,492: Variants of SEQ ID NO:  8 herein (SEQ ID NO:  1 therein) having an F306L substitution, encoding nucleic acids, and methods of using for treatment. 
16/385,562: Variants of SEQ ID NO:  8 herein (SEQ ID NO:  1 therein) having a substitution at position F306, or specifically F306W.

The portion of the specifications in the other patents and applications that supports the recited methods includes embodiments that would anticipate claims herein (e.g., variants of 
 Claims herein cannot be considered patentably distinct over claims of the other patents and applications when there are specifically recited embodiments (variants of SEQ ID NO:  8 herein having a substitution at position F306, or specifically F306L) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of the other patents and applications when there are specifically disclosed embodiments in the other patents and applications that supports claims of those patents and applications and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the products and methods of claims of the other patents and applications by selecting a specifically disclosed embodiment that supports those claims, i.e., variants of SEQ ID NO:  8 herein having a substitution at position F306, or specifically F306L, as disclosed in the other patents and applications.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within claims and specifications of the other patents and applications.  For 17/498,520, 16/081,492, and 16/385,562, these are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.  It is noted that, if the instant application has an US effective filing date earlier than the other applications and the instant application is allowed prior to allowance in other applications, the relevant provisional rejection(s) will be withdrawn, as per MPEP 1490(VI)(D).
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US patents 9,975,959 and 11,168,142 and US application 17/498,520 are a single family.